Order entered in this article 78 proceeding, directing judgment on the merits in favor of respondent Police Commissioner and dismissing the petition, upon a trial ordered by Special Term, unanimously affirmed on the law and on the facts, without costs. The record made upon the trial amply supports and in fact strengthens the conclusion that must be drawn from the petition, answer and annexed documents — namely, that there were such discrepancies and lack of plausibility in petitioner’s various accounts of the incident giving rise to this proceeding that the Police Commissioner had reasonable grounds for making his determination. In any event, he did not act arbitrarily and capriciously. Concur — Botein, P. J., Rabin, M. M. Frank, McNally and Stevens, JJ.